PER CURIAM.
Upon consideration of the briefs and record on appeal, we find that construing all the evidence most favorable to appellants, genuine issues of material fact do exist which must be resolved by a jury. Therefore, the lower court erred in holding that appellee Misch was entitled to judgment as a matter of law. Holl v. Talcott, 191 So.2d 40 (Fla.1966); Squitieri v. Aetna Casualty & Surety Co., 382 So.2d 730 (Fla. 5th DCA 1980); O’Connell v. Walt Disney World Co., 413 So.2d 444 (Fla. 5th DCA 1982). Accordingly, the summary final judgment entered in favor of appellee Misch is reversed and this case is remanded.
REVERSED and REMANDED.
ORFINGER and COWART, JJ., and POWELL, R.W., Associate Judge, concur.